Me. Justice Neil
delivered the opinion of the Court.
The question to he determined in this case is whether this court has jurisdiction of the controversy, or whether the case falls within the jurisdiction of the court of civil appeals. Section 7 of the act [published Acts 1907, ch. 82], creating that court provides:
“That the jurisdiction of said court of civil appeals shall be appellate only, and shall extend to all cases brought up from courts of equity or chancery courts, except cases in which the amount involved,. exclusive of costs, exceeds one thousand dollars, and except cases involving the constitutionality of the statutes of Tennessee, contested elections for office, State revenue, and ejectment suits, and to all civil cases tried in the circuit and common law courts of the State, in which appeals in the nature of writs of error, or writs of error may be applied for, for the purpose of having the action of said trial court reviewed. In all cases in which appellate jurisdiction is herein conferred upon said court of civil appeals, the appeals and appeals in the nature of writs of error from the lower court shall be taken directly to said court of civil appeals; and said court, or any judge thereof, is hereby given the same power to award and issue writs of error, certiorari and supersedeas, which the supreme court has heretofore had in such cases, returnable to said court of civil appeals. The practice in such cases in said court shall be the same as is now prescribed by law for the supreme court. In all cases in which appellate jurisdic*45tion is not conferred by tbe terms of this act upon said court of civil appeals, appeals therefrom shall he direct to the supreme court, and in such cases,, writs of error, certiorari and supersedeas shall be issued by and made returnable to the supreme court, as is now provided by law; and.in such cases the supreme court shall have exclusive jurisdiction, and shall try and finally determine the same, and shall not after this act takes effect, assign the same for trial by the said court of civil appeals.”
The bill in this case alleges that the complainant, Lena Humphrey, while yet a minor, purchased from the defendant, Godsey, a lot in the city of Memphis, for the consideration of $1,700, and paid him therefor, $150 in cash, and executed sundry notes to cover the deferred payments; that she desired, on the ground of her infancy, to disaffirm the said contract, to have the notes canceled, and the $150 in cash repaid to her.
The answer interposes the defense that the complainant had induced the defendant to execute the deed, and to receive the money and the notes by stating to him that she was of full age, and that she had thereby practiced a fraud upon him.
The chancellor rendered a decree allowing the dis-affirmance of the sale, and canceling all of the notes, but he refused to grant a decree for the return of the money.
The complainant prayed a broad appeal from the decree of the chancellor, but in this court, assigned *46errors only upon the action of the chancellor in refusing to decree a repayment of the $150 cash, and upon certain errors in the admission of evidence. The defendant assigned errors only upon the disposition made of the costs.
The question, to he determined is whether the matter in controversy was less than $1,000. The complainants insist that, inasmuch as they prayed a broad appeal, the whole controversy set forth in the bill is before us, and the amount of the consideration money being $1,700, the amount involved is within our jurisdiction. We are of the opinion, however, that the complainants could not appeal from that portion of the decree which was in their favor, merely for the purpose of giving this court jurisdiction. The jurisdiction is-, determined by the amount bona fide in controversy in the appellate court, not the amount in the court below.
The real matter in controversy, on the present appeal, is the action of the chancellor in refusing to. decree a return of the $150 composing the cash payment. This being true, the case falls within the jurisdiction of the court of civil appeals, and must he stricken from the docket of this court, and it is so ordered.